F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         DEC 19 2002
                               TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                              Clerk

 CONRAD J. BRAUN,
             Plaintiff-Appellant,                       No. 02-3252
 v.                                             (D.C. No. 00-CV-3487-GTV)
 UNITED STATES OF AMERICA; N.                            (D. Kansas)
 L. CONNER, Warden; and JOHN
 HUNT, Unit Manager,
             Defendants-Appellees.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se federal prisoner civil rights appeal. Before reaching the

merits of Appellant’s complaint, the district court found that he was a prisoner



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
with three strikes and no showing of imminent danger. Consequently, the court

denied Appellant’s motion for leave to proceed in forma pauperis and directed

him to pay the full district court filing fee. 28 U.S.C. § 1915(g) (2002) (prisoner

with “3-strike” filing history and no showing of imminent danger must pay full

filing fee in any civil action or appeal). The court then dismissed Appellant’s

appeal for lack of prosecution. Appellant then filed a motion in the district court

for leave to proceed ifp nunc pro tunc, asserting that § 1915(g) no longer

prevented him from proceeding ifp because he had been released from

confinement. The district court liberally construed the filing as a motion for

relief from final judgment and denied relief. Mr. Braun appeals to this court.

      Appellant does not contest that when he filed his complaint with the district

court, he was a prisoner subject to § 1915(g)’s filing restrictions. We agree with

the district court that “[t]he fact that plaintiff was subsequently released does not

relieve him of the restriction imposed under § 1915(g) at that time[] and provides

no basis for granting plaintiff relief from the final judgment entered in this

action.” District Court Order at 2.

      The decision of the trial court is AFFIRMED. We remind Appellant that

because his motion to proceed without prepayment of the appellate filing fee was

granted, he must make partial payments on court fees and costs previously




                                          -2-
assessed until such have been paid in full.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-